          Case 1:17-cv-10432-DJC Document 113 Filed 01/07/19 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


AMANDA ARNOLD,                                               Civil Action No.: 17-10432-DJC
    Plaintiff,
DI
VS.

THE WOODS HOLE, MARTHA’S VINEYARD
AND NANTUCKET STEAMSHIP AUTHORITY,
     Defendant.



                                 PLAINTIFF’S TRIAL BRIEF

        Now comes the Plaintiff in the above entitled matter and by and through her attorneys

submits Plaintiff’s Trial Brief seven days before trial pursuant to Local Rule 16.5(f).

                                          ARGUMENT

     A. Maritime Law

     Plaintiff agrees with Defendant that maritime law applies. In maritime cases, a defendant

owes a duty of ordinary reasonable care under the circumstances. Everett v. Carnival Cruise

Lines, 912 F. 2d 1355, 1358 (11th Cir. 1990). Therefore, in this case the Court should hold that

Defendant owed Plaintiff a duty of ordinary, reasonable care under the circumstances and charge

the jury accordingly.

        The Court should also consider the maritime rule regarding comparative negligence.

Under Massachusetts law, a plaintiff cannot recover if the plaintiff is found to be more than 50%

negligent. M.G.L. ch. 231, § 85; see also Carey v. Bahamas Cruise Lines, 864 F.2d 201, 207

(1st Cir. 1988). However, when applying maritime law, courts are to apply the pure comparative

negligence standard and a plaintiff’s negligence is considered only with respect to the mitigation

of damages. Id. at 205 (citing United States v. Reliable Transfer Co., 421 U.S. 397, 407, 95
         Case 1:17-cv-10432-DJC Document 113 Filed 01/07/19 Page 2 of 3



S.Ct. 1708, 1713, 44 L.Ed.2d 251 (1975); Kermarec v. Compagnie Generale Transatlantique,

358 U.S. 625, 629, 79 S.Ct. 406, 409, 3 L.Ed.2d 550 (1959)). Therefore, in this case, the Court

should apply pure comparative negligence when charging the jury.

   B. Conclusion

   For all the foregoing reasons, the Court should apply maritime substantive law, and charge

the jury that Defendant owed Plaintiff a duty of reasonable care and when determining the

damages, the Court should apply the pure modified comparative negligence standard.




Dated: January 7, 2019                      Respectfully submitted,

                                            Plaintiff’s Counsel

                                            By: /s/ Paul Pennock
                                            Weitz & Luxenberg
                                            Pro Hac Vice
                                            700 Broadway,
                                            New York, NY 10003
                                            (212) 558-5549
                                            ppennock@weitzlux.com
         Case 1:17-cv-10432-DJC Document 113 Filed 01/07/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 7, 2019, that a true and correct copy of the foregoing

document was served upon counsel of record by electronic mail through the U.S. District Court,

District of Massachusetts, electronic case filing system.


                                              WEITZ & LUXENBERG, P.C.

                                              By: /s/ Paul Pennock
                                              Weitz & Luxenberg
                                              Pro Hac Vice
                                              700 Broadway
                                              New York, NY 10003
                                              (212) 558-5549
                                              ppennock@weitzlux.com
